DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
 Therefore, the claim 90 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 90 depends from claim 88 which establishes a sliding interface between the shell and at least one of the motor or piston plate. The drawings do not appear to show a sliding interface on the casing that prevents rotational movement of a casing of the motor relative to the shell. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 81, objected to because of the following informalities:  
Claim 81 recites “wherein the motor includes a shaft and an interface between a motor shaft and the accumulator shaft”,
should read
--wherein the motor includes a shaft and an interface between the motor shaft and the accumulator shaft—
to remedy what appears to be a typo and properly refer back to the established motor shaft.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 80-99 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,975,891. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the patent anticipates claim 80, 82, 84-86, 88-89, 91, 93, 94, 96, and 98 of the present application as discussed below, and claims 81, 83, 87, 90, 92, 95, 97, and 99 are rendered obvious by claims 1-16 of U.S. Patent No. 10,975,891 and various prior art references discussed below.

The claims of US10975891 anticipates or renders obvious the following claims as follows:
80. (New) An accumulator for storing fluid, comprising: a shell that defines an interior volume; an accumulator shaft extending at least partially across the interior volume from a first interior surface of the shell; a piston-plate disposed in the interior volume such that the piston-plate and a second interior surface of the shell define a chamber in the interior volume, the chamber configured to be in fluid communication with a fluid system during operation of the piston-plate; and a motor coupled to the piston-plate, wherein an interface between the shell and at least one of the motor or piston-plate is a threaded 
82. (New) The accumulator of claim 80, wherein the motor is disposed in the interior volume between the first interior surface of the shell and the piston-plate (US 10975891, claim 3 as seen in Col. 17 lines 33-35 anticipates this claim).

83. (New) The accumulator of claim 80, wherein the threaded interface between the shell and the at least one of the motor or the piston-plate has a thread pitch that is in a range from 1.5 mm to 2.00 mm (adjusting the thread pitch to achieve the desired fine linear-movement per axis rotation appears to be a result-effective variable that would have been obvious to one of ordinary skill in the art to optimize to a design parameter such as having sufficient control to achieve a desired output pressure for the motor operated accumulator; it would also appear to be a design choice to using a thread pitch of 1.5mm to 2.00mm because there do not appear to be any unexpected results or any criticality to this thread pitch range, a smaller thread pitch provides the expected result of less linear movement per axis rotation as well as increased torque power). 









General knowledge pertaining to fine and coarse thread pitches:

    PNG
    media_image1.png
    204
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    539
    media_image2.png
    Greyscale


84. (New) The accumulator of claim 80, wherein the piston-plate is part of an outer casing of the motor (US 10975891, claim 4 as seen in Col. 17 lines 40-43 anticipates this claim).

85. (New) The accumulator of claim 80, wherein the piston-plate is disposed separately from the motor (US 10975891, claim 5 anticipates this claim).
86. (New) The accumulator of claim 80, wherein the fluid system is hydraulic fluid system (US 10975891, claims 14 and 16 recite a hydraulic fluid, when combined with their base claims 13 and 15, this present claim is anticipated).


89. (New) The accumulator of claim 88, wherein the piston-plate is part of an outer casing of the motor (US 10975891, claims 6, 13 anticipates this claim).

91. (New) The accumulator of claim 88, wherein the motor is disposed in the interior volume between the first interior surface of the shell and the piston-plate (US 10975891, claims 13 anticipates this claim).

92. (New) The accumulator of claim 88, wherein the threaded interface between the motor shaft and the accumulator shaft has a thread pitch that is in a range from 1.5 mm to 2.00 mm (see claim 83 for equivalent limitation discussion)

93. (New) The accumulator of claim 88, wherein the piston-plate is disposed separately from the motor (US 10975891, claim 7 anticipates this claim).

94. (New) The accumulator of claim 88, wherein the fluid system is hydraulic fluid system (US 10975891, claims 13-14 anticipates this claim).

96. (Currently Amended) A fluid system, comprising: a fluid-driven actuator; a pump that is fluidly connected to the fluid-driven actuator; an accumulator fluidly connected to the pump, the accumulator having, a shell that defines an interior volume, an accumulator shaft extending at least partially across the interior volume from a first interior surface of the shell, a piston-plate disposed in the interior volume such that the piston-plate and a second interior surface of the shell define a chamber in the interior volume, the chamber configured to be in fluid communication with the fluid system during operation of the piston- plate, and a motor coupled to the piston-plate; and a controller that controls the motor to establish the position of the piston-plate along the accumulator shaft to control at least one of a magnitude, a direction or a duration of at least one of a pressure boost or a flow boost in the system, wherein an interface between the shell and at least one of 
98. (New) The fluid system of claim 96, wherein the motor is disposed in the interior volume between the first interior surface of the shell and the piston-plate (US 10975891, claim 9 anticipates this claim).

Claims 81 and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8-11, 14, 16, of U.S. Patent No. 10975891 in view of Gramann et al. (US 9051974), hereinafter ‘Gramann’. 
Regarding claims 81 and 97, the claims of US10975891 discloses the devices of claims 80 and 96, but do not explicitly disclose the limitation wherein the motor includes a shaft and an interface between the motor shaft and the accumulator shaft prevents rotation movement of the motor shaft relative to the accumulator shaft.
However, claim 12 of US10975891 discloses the limitation of preventing rotation movement between the motor shaft relative to the accumulator shaft, and further, Gramann teaches a device wherein a motor 2 includes a shaft 11 and an interface between the motor shaft and the accumulator shaft 29 prevents rotation movement of the motor shaft relative to the accumulator shaft.
Since coupling a motor shaft and accumulator shaft with an interface that prevents rotation movement of the motor shaft relative to the accumulator shaft is known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized this known technique to yield only the expected .

Claim 90 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 13 of U.S. Patent No. 10975891 in view of Takahashi et al. (US 9416533), hereinafter ‘Takahashi’.
Regarding claim 90, the claims 6, 7, and 13 of US10975891 discloses the accumulator of claim 88, but does do not explicitly disclose the limitation wherein the sliding interface prevents rotational movement of a casing of the motor relative to the shell.
However, Takahashi teaches a device with a sliding interface 15 that prevents rotational movement of a piston casing 40 relative to the housing 10.
	Since devices having a linearly translating structure caused by a rotating motor device utilizing threads as a converting mechanism are known to use a sliding interface that prevents rotational movement of the structure of the linearly translating device, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device as claimed in claims 6, 7, or 13 of US10975891 to have used a sliding interface prevents rotational movement of a casing of the linearly translating structure relative to the shell as taught by Takahashi as a mere matter of applying known configuration to yield only the expected result of a functioning cylinder device that converts rotational of a motor to a linear movement of a structure.
s 87, 95, and 99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, 7, 8-11, 14, 16 of U.S. Patent No. 10975891 in view of Pickel (US 5540495). 
Claims 87, 95, and 99 depend from claims 80, 88, and 96, respectively, in the present application, and these claims 80, 88, and 96 are anticipated by claims 3, 6, 7, 8-11, 14, 16 as previously discussed. 
Claims 87, 95, and 99 further recite the limitation wherein the motor is a transverse flux motor, which is not recited in the claims of US10975891, however, Pickel discloses a device utilizing a motor to linearly drive a piston in a cylinder type device and Pickel teaches using a transverse flux motor for the benefits of high torque, shortness and disc-shaped construction (Pickel Col. 2 lines 9-14). 
Since high torque and structural compactness is deemed beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the motor recited in the claims of US10975891 to have used a transverse flux motor as taught by Pickel.

Miscellaneous
As a side note, the US 10975891 patent appears to have some typos that were somehow introduced after allowance of the case. There are instances in claims 6, 7, and 12 which recite “interlace”/”interlaces” instead of “interface”/”interfaces”. All recitations should read “interface”/”interfaces” as was recited in the claim language when the application was allowed as seen in the claims filed 11/06/2020 in application 16/325,530.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 22, 2021